                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


    Allan M. Schreier, individually, as             Case No. 0:18-cv-02310-DSD-KMM
    beneficiary and Co-Trustee of the John J.
    Schreier Revocable Intervivos Trust and
    of the Ann Barbara Schreier Revocable
    Intervivos Trust, and as Co-Personal
    Representative of the Ann Barbara
    Schreier Estate,

          Plaintiff/Counter-Defendant,                         ORDER

    v.

    Drealan Kvilhaug Hoefker & Co. P.A., and
    Hedeen Hughes & Wetering,

          Defendants/Counter-Claimants.


       This matter is before the Court on Allan M. Schreier’s July 1, 2019 letter1
requesting permission to file a motion to reconsider prior rulings reflected in a January
29, 2019 Order denying Mr. Schreier’s motion to modify the scheduling order,2 and in an
April 30, 2019 Order denying his motion to file a second supplemental complaint.3 In the
January 29th Order, the Court denied Mr. Schreier’s request for permission to call a
third expert witness to provide a market analysis for farm rental rates for the years
2011 through 2014. In relevant part, the Court reasoned that expert testimony
concerning market rental rates would be irrelevant because Mr. Schreier had settled
intra-family disputes regarding allegedly underpaid rents on the family farm, meaning
“there was no loss to the family as a whole.”4 In the April 30th Order, the Court denied
his request for permission to file a second supplemental complaint, in part, because he
attempted to obtain a different ruling regarding the third expert witness.5




1
         ECF   No.   64.
2
         ECF   No.   38.
3
         ECF   No.   58.
4
         ECF   No.   38 at 5.
5
         ECF   No.   58 at 2



                                                1
       In his letter requesting permission to file a motion for reconsideration,
Mr. Schreier argues again that the Court’s prior rulings are “contrary to cardinal
principles of Minnesota trust law,” and that “[t]he effect of the above ruling has been to
dismiss Plaintiff’s $2 million lost rent claim.”6 To obtain permission to file a motion to
reconsider, a party must show “compelling circumstances.” D. Minn. LR 7.1(j).
Compelling circumstances exist when the party seeking permission shows there is a
need to correct manifest errors of law or fact or to present newly discovered evidence.
Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988); Goodbye Vanilla
LLC v. Aimia Proprietary Loyalty U.S. Inc., No. 16-cv-0013 (WMW/SER), 2018 WL
2180251, at *1 (D. Minn. Mar. 8, 2018). Motions to reconsider serve the purpose of
providing an “‘opportunity for relief in extraordinary circumstances.’” Goodbye Vanilla,
2018 WL 2180251, at *1 (quoting Clear Channel Outdoor, Inc. v. City of Saint Paul, 642
F. Supp. 2d 902, 909 (D. Minn. 2009)).

       For several reasons, the Court finds that Mr. Schreier has failed to demonstrate
compelling circumstances to permit him to file a motion to reconsider. First, his request
does not present any newly discovered evidence. Second, although he adamantly
disagrees with a portion of the Court’s reasoning underlying the case-management
rulings, he has failed to show the Court that there is a need to correct manifest errors
of law or fact. Mr. Schreier has already presented the legal arguments purporting to
show that the Court’s earlier decisions are contrary to fundamental principles of
Minnesota trust law more than once,7 and the District Court has twice overruled his
objections.8 Finally, and perhaps most importantly, the Court’s rejects Mr. Schreier’s
argument that the Court’s previous rulings have somehow effected a dismissal of his
lost-rents claim. The prior case-management rulings are not dispositive, and the
parties should not treat them as such.9 Mr. Schreier’s claim to recover lost rents
remains a part of the operative pleadings and nothing in the January 29th or April 30th
Orders should foreclose his opportunity fully present his arguments in opposition to the
defendants’ anticipated summary judgment motions.




6
      ECF No. 64.
7
      ECF No. 40 (plaintiff’s objection to January 29, 2019 Order); ECF No. 50-2
      (plaintiff’s proposed second supplemental complaint); ECF No. 50 (plaintiff’s
      objection to April 30, 2019 Order).
8
      ECF Nos. 45, 63.
9
      Notably, when Mr. Schreier objected to the January 29th Order, he argued, in
      part, that this Court had improperly issued a dispositive ruling. ECF No. 40 at 2.
      The District Court overruled Mr. Schreier’s objections, implicitly recognizing that
      this Court had not issued any dispositive ruling. ECF No. 45 at 2–3.


                                            2
       Consistent with the foregoing, IT IS HEREBY ORDERED THAT Mr. Schreier’s
July 1st letter requesting permission to file a motion for reconsideration (ECF No. 64) is
DENIED.


 Date: July 9, 2019                             s/Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                            3
